                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 1 of 6




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 20-cv-06048-BLF
                                   8                      Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        DISMISS AND DECLINING TO
                                                                                           EXERCISE SUPPLEMENTAL
                                  10     TECHBUSINESS RESOURCES, LLC,                      JURISDICTION OVER STATE LAW
                                                                                           CLAIM
                                  11                      Defendant.
                                                                                           [Re: ECF 12]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Techbusiness Resources, LLC's (“Techbusiness”) motion to
                                  14
                                       dismiss the complaint for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
                                  15
                                       12(b)(1). Mot., ECF 12. Techbusiness argues that Plaintiff Scott Johnson's only federal claim—
                                  16
                                       brought under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq.—
                                  17

                                  18   is moot because Techbusiness has since removed the barriers alleged in the complaint. Plaintiff

                                  19   Johnson has failed to respond to the motion.

                                  20          The Court finds it appropriate to take the motion under submission for decision without
                                  21
                                       oral argument pursuant to Civil Local Rule 7-1(b). The Court agrees with Techbusiness that the
                                  22
                                       ADA claim is moot, and for the following reasons GRANTS Techbusiness's motion to dismiss the
                                  23
                                       ADA claim. The Court DECLINES TO EXERCISE supplemental jurisdiction over the remaining
                                  24
                                       state law claim.
                                  25

                                  26   I. BACKGROUND

                                  27          Johnson is a level C-5 quadriplegic who relies on a wheelchair for mobility. Compl. ¶ 1,
                                  28   ECF 1. He also has significant manual dexterity impairments. Id. Johnson alleges that in February,
                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 2 of 6




                                       March, and July 2020, he visited the public business Old Floors. Id. ¶ 8. During these visits,
                                   1

                                   2   Johnson observed that Old Floors lacked a compliant, accessible parking space. Id. ¶¶ 10-18.

                                   3   Johnson alleges that Techbusiness owns the real property located at 440 Queens Lane, San Jose,

                                   4   California. Id. ¶¶ 2–3.1 Johnson filed this action against Techbusiness on August 27, 2020,
                                   5
                                       alleging violations of the ADA and the California Unruh Civil Rights Act, Cal. Civ. Code § 51–
                                   6
                                       53. See generally id. For his ADA claim, he seeks only injunctive relief to remove the alleged
                                   7
                                       barriers to access. See id., Prayer ¶ 1.
                                   8
                                       II. LEGAL STANDARD
                                   9

                                  10           Federal courts can adjudicate only those cases which the Constitution and Congress

                                  11   authorize them to adjudicate: those involving diversity of citizenship or a federal question, or
                                  12   those to which the United States is a party. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376–77
Northern District of California
 United States District Court




                                  13
                                       (2012); see also Chen-Cheng Wang ex rel. United States v. FMC Corp., 975 F.2d 1412, 1415 (9th
                                  14
                                       Cir. 1992) (“Federal courts have no power to consider claims for which they lack subject-matter
                                  15
                                       jurisdiction.”). The Court has a continuing obligation to ensure that it has subject matter
                                  16

                                  17   jurisdiction. See Fed. R. Civ. P. 12(h)(3). A defendant may raise the defense of lack of subject

                                  18   matter jurisdiction by motion pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

                                  19   The plaintiff bears the burden of establishing subject matter jurisdiction. Kokkonen v. Guardian
                                  20   Life Ins., 511 U.S. 375, 377 (1994).
                                  21
                                               A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer, 373
                                  22
                                       F.3d 1035, 1039 (9th Cir. 2004). Where the attack is facial, the Court determines whether the
                                  23
                                       allegations contained in the complaint are sufficient on their face to invoke federal jurisdiction,
                                  24

                                  25   accepting all material allegations in the complaint as true and construing them in favor of the party

                                  26

                                  27   1
                                        Johnson does not plead facts that allege Old Floors is located at 440 Queens Lane in San Jose.
                                  28   The Court infers this fact from his complaint. Techbusiness does not argue to the contrary. See
                                       ECF 12 at 2.
                                                                                        2
                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 3 of 6




                                       asserting jurisdiction. Id.; see also Warth v. Seldin, 422 U.S. 490, 501 (1975). Where the attack is
                                   1

                                   2   factual, however, “the court need not presume the truthfulness of the plaintiff's allegations.” Safe

                                   3   Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as to the existence of subject

                                   4   matter jurisdiction, the Court may review extrinsic evidence beyond the complaint without
                                   5
                                       converting a motion to dismiss into one for summary judgment. Id. Once the moving party has
                                   6
                                       made a factual challenge by offering affidavits or other evidence to dispute the allegations in the
                                   7
                                       complaint, the party opposing the motion must “present affidavits or any other evidence necessary
                                   8
                                       to satisfy its burden of establishing that the court, in fact, possesses subject matter jurisdiction.” St.
                                   9

                                  10   Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also Savage v. Glendale Union High

                                  11   Sch. Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).
                                  12             When jurisdictional issues are intertwined with the merits, a court “must apply the
Northern District of California
 United States District Court




                                  13
                                       summary judgment standard in deciding the motion to dismiss.” Johnson v. California Welding
                                  14
                                       Supply, Inc., 2011 WL 5118599 (E.D. Cal. Oct. 27, 2011). Because Johnson’s claim and
                                  15
                                       jurisdiction are both premised on the ADA, jurisdiction and substance are intertwined.
                                  16

                                  17   Accordingly, the Court applies the summary judgment standard to Techbusiness’s motion to

                                  18   dismiss for lack of subject matter jurisdiction. A motion for summary judgment should be granted

                                  19   if “there is no genuine dispute as to any material fact and the movant is entitled to a judgment as a
                                  20   matter of law.” See Fed. R. Civ. P. 56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th
                                  21
                                       Cir.2000). A genuine issue for trial exists if the non-moving party presents evidence from which a
                                  22
                                       reasonable jury, viewing the evidence in the light most favorable to that party, could resolve the
                                  23
                                       material issue in his or her favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49
                                  24

                                  25   (1986).

                                  26             “Jurisdictional dismissals in cases premised on federal-question jurisdiction are

                                  27   exceptional, and must satisfy the requirements specified in Bell v. Hood, 327 U.S. 678 (1946).”
                                  28
                                       Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir. 1983). The Supreme Court has
                                                                                         3
                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 4 of 6




                                       determined that jurisdictional dismissals are warranted “where the alleged claim under the
                                   1

                                   2   Constitution or federal statutes clearly appears to be immaterial and made solely for the purpose of

                                   3   obtaining federal jurisdiction or where such claim is wholly insubstantial and frivolous.” Bell, 327

                                   4   U.S. at 682–83.
                                   5
                                       III. DISCUSSION
                                   6
                                              The ADA's anti-discrimination provision applies to “any person who owns, leases (or
                                   7
                                       leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). The parties do not
                                   8
                                       dispute that Old Floors qualifies as a place of public accommodation under section 12182(a).
                                   9

                                  10   Techbusiness brings a factual challenge to the Court's subject matter jurisdiction, arguing that

                                  11   Johnson’s ADA claim is moot because, as of October 2020, none of the alleged access barriers in
                                  12   the Old Floors parking lot are present. Mot. at 5; ECF 12-4. To support this argument,
Northern District of California
 United States District Court




                                  13
                                       Techbusiness offers the declaration2 of Michael Miyaki, a Certified Access Specialist who has
                                  14
                                       worked in the field of disability access compliance for the past ten years. See Miyaki Decl. ¶ 2,
                                  15
                                       ECF 12-2; ECF 12-3 (Miyaki Qualifications); ECF 12-4 (Miyaki Report on Old Floors ADA
                                  16

                                  17   Compliance). Miyaki states in his declaration that he performed an inspection of Old Floors and

                                  18   found that “there was a van accessible parking space on the Premises; that the van accessible space

                                  19   had an adjacent access aisle; that both the accessible space and access aisle had appropriate slopes
                                  20   of 2% or less; that the accessible parking space has the required ‘Van Accessible’ and ‘Minimum
                                  21
                                       Fine’ signage; and that an appropriate path of travel from the parking exists at the Property.” ECF
                                  22
                                       12-3 ¶ 7; see also ECF 12-4. Miyaki further concluded that the parking space met the relevant size
                                  23
                                       and marking guidelines. ECF 12-3 ¶¶ 8-9. As such, Techbusiness contends that this Court cannot
                                  24

                                  25

                                  26   2
                                         The Ninth Circuit has recognized that affidavits are perfectly appropriate evidence for
                                       determining whether the Court has subject matter jurisdiction. See Safe Air for Everyone, 373 F.3d
                                  27
                                       at 1039 (quoting Savage, 343 F.3d at 1039 n.2).
                                  28
                                                                                         4
                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 5 of 6




                                       provide Johnson with the injunctive relief he seeks. Mot. at 5. Johnson does not offer any contrary
                                   1

                                   2   evidence to meet his burden to establish subject matter jurisdiction in the face of this evidence

                                   3   from Techbusiness. See St. Clair, 880 F.2d at 201; Savage, 343 F.3d at 1040 n.2. Indeed, Johnson

                                   4   did not respond to the instant motion. See ECF 13 (notice of non-response).
                                   5
                                                 The uncontroverted evidence shows that the ADA violations alleged by Johnson are no
                                   6
                                       longer present at the property owned by Techbusiness. A claim may become moot if (1)
                                   7
                                       subsequent events have made it absolutely clear that the allegedly wrongful behavior cannot
                                   8
                                       reasonably be expected to recur, and (2) interim relief or events have completely and irrevocably
                                   9

                                  10   eradicated the effects of the alleged violation. Norman-Bloodsaw v. Lawrence Berkeley Lab., 135

                                  11   F.3d 1260, 1274 (9th Cir. 1998) (citing United States v. Concentrated Phosphate Export Ass'n,
                                  12   393 U.S. 199, 203 (1968); Lindquist v. Idaho State Bd. Of Corrections, 776 F.2d 851, 854 (9th
Northern District of California
 United States District Court




                                  13
                                       Cir. 1985)). In the context of a complaint brought under the ADA, “because a private plaintiff can
                                  14
                                       sue only for injunctive relief (i.e. for removal of the barrier) under the ADA, a defendant’s
                                  15
                                       voluntary removal of alleged barriers prior to trial can have the effect of mooting a plaintiff’s
                                  16

                                  17   ADA claim.” Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011); see, e.g., Johnson

                                  18   v. 1082 El Camino Real, LP, 2018 WL 1091267, at *2 (N.D. Cal. Feb. 28, 2018) (finding an ADA

                                  19   claim moot where “the undisputed evidence show[ed] that Defendants ha[d] corrected the sole
                                  20   alleged access barrier alleged in the complaint”). This is precisely the scenario here. In view of the
                                  21
                                       record before the Court, Johnson cannot plausibly expect to encounter the alleged barrier in the
                                  22
                                       future.
                                  23
                                                 The Court finds Johnson's ADA claim moot and on that basis grants Techbusiness's motion
                                  24

                                  25   to dismiss for lack of subject matter jurisdiction.

                                  26   2. California Unruh Act claim

                                  27             The Court has dismissed Johnson's only federal law claim against Techbusiness, such that
                                  28
                                       only the state law Unruh Act claim remains against Techbusiness. Courts in this district have
                                                                                      5
                                           Case 5:20-cv-06048-BLF Document 14 Filed 11/28/20 Page 6 of 6




                                       declined to exercise supplemental jurisdiction over Unruh Act claims after dismissing the parallel
                                   1

                                   2   ADA claim. See, e.g., Johnson v. Mantena LLC, 2020 WL 1531355, at *6 (N.D. Cal. Mar. 31,

                                   3   2020; Johnson v. Torres Enterprises LP, 2019 WL 285198, at *4 (N.D. Cal. Jan. 22, 2019);

                                   4   Johnson v. 1082 El Camino Real, LP, 2018 WL 1091267, at *2; see also Johnson v. Otter, 2019
                                   5
                                       WL 452040, at *3 (N.D. Cal. Feb. 5, 2019) (exercising supplemental jurisdiction “at least until” an
                                   6
                                       identical ADA claim against a non-moving defendant was resolved”). Because the Court finds that
                                   7
                                       it would not further “the interest of judicial economy, convenience, fairness and comity,” it, too,
                                   8
                                       declines to exercise supplemental jurisdiction over Johnson’s remaining Unruh Act claim. See
                                   9

                                  10   Smith v. Lenches, 263 F.3d 972, 977 (9th Cir. 2001).

                                  11   IV. ORDER
                                  12          For the foregoing reasons, the Court GRANTS Techbusiness's motion to dismiss Johnson's
Northern District of California
 United States District Court




                                  13
                                       ADA claim for lack of subject matter jurisdiction under Rule 12(b)(1). The Court DECLINES TO
                                  14
                                       EXERCISE supplemental jurisdiction over Johnson's Unruh Act claim and DISMISSES the claim
                                  15
                                       WITHOUT PREJUDICE to Johnson refiling it in state court.
                                  16

                                  17   Dated: November 27, 2020
                                  18                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
